     Case 2:20-cr-00141 Document 21 Filed 05/13/21 Page 1 of 2 PageID #: 60



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT CHARLESTON

UNITED STATES OF AMERICA

v.                                       CRIMINAL NO. 2:20-00141

DAVID WAYNE WATSON

                       MEMORANDUM OPINION AND ORDER

      Pending before the court is the motion of defendant for a

sixty-day continuance of trial and all related deadlines, and

for a finding of excludable time under the Speedy Trial Act.

(ECF No. 20.)     In support of defendant’s motion, counsel for the

defendant explains that additional time is needed to review

discovery with defendant, arrange for an evidence review, and

conduct necessary investigation to determine whether pretrial

motions are necessary.

      Because failure to grant the requested continuance would

likely result in a miscarriage of justice, the court finds that

the ends of justice outweigh the interest of the defendant and

the public in a speedy trial, see 18 U.S.C. § 3161(h)(7)(A), and

GRANTS the defendant’s motion to continue.           In deciding to grant

defendant’s motion, the court considered the factors outlined in

18 U.S.C. § 3161(h)(7)(B) and finds that denying the motion

“would deny counsel for the defendant . . . the reasonable time

necessary for effective preparation, taking into account the

exercise of due diligence.”        Id. § 3161(h)(7)(B)(iv).
   Case 2:20-cr-00141 Document 21 Filed 05/13/21 Page 2 of 2 PageID #: 61



     Accordingly, the court hereby ORDERS as follows:

     1.   The deadline for the filing of pretrial motions is

          continued to August 2, 2021;

     2.   The Pretrial Motions Hearing is continued to August 9,

          2021, at 12:00 p.m. in Charleston;

     3.   Jury Instructions and Proposed Voir Dire are due by

          August 10, 2021;

     4.   Trial of this action is continued to August 17, 2021,

          at 9:30 a.m. in Charleston;

     5.   Pursuant to 18 U.S.C. § 3161(h)(7)(A), the time from

          the filing of the motion until the trial is excludable

          for purposes of the Speedy Trial Act.

     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to all counsel of record, to the United States

Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.

     IT IS SO ORDERED this 13th day of May, 2021.

                                          ENTER:


                                         David A. Faber
                                         Senior United States District Judge




                                     2
